PER CURIAM.
This is the second appearance of this matter. On an earlier appeal (164 So.2d 24) we affirmed a holding that certain parties who at one time were members of a trust were entitled to reimbursement out of the proceeds of the trust for advances they had made on their own behalf and for others. The subsequent proceedings in the trial court were consistent with the terms of the trust and with our ruling with respect to the same. For that reason we reject as unsound the contentions of appellants on the present appeal that such reimbursements should have been limited to advancements made by the claimants on behalf of others.
No error having been made to appear, the decree appealed should be and hereby is affirmed.